 Case 1:21-cr-10023-CBK Document 29 Filed 06/17/21 Page 1 of 2 PageID #: 321




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH DAKOTA


 UNITED STATES OF AMERICA

                v.

 DANIEL C. MOSTELLER, United States
 Marshal for the District of South Dakota,            Case No. 1:21-CR-10023
 STEPHEN HOUGHTALING, Chief Deputy
 United States Marshal for the District of
 South Dakota, and JOHN KILGALLON,
 Chief of Staff for the United States
 Marshals Service,

                        Defendants.


    NOTICE OF THE UNITED STATES DEPARMENT OF JUSTICE REGARDING
                  DECISION TO DECLINE PROSECUTION


       The United States Attorney’s Office for the District of South Dakota having been recused

from the investigation and potential prosecution ordered by this Court in its Order of June 15,

2021, this matter has been assigned to the United States Department of Justice, Criminal Division,

Public Integrity Section, pursuant to 28 U.S.C. § 515. See ECF No. 26. Following careful

consideration of the Court’s June 15, 2021 Order, the Department of Justice notifies the Court that

it respectfully declines to accept this matter for prosecution.




                                                  1
Case 1:21-cr-10023-CBK Document 29 Filed 06/17/21 Page 2 of 2 PageID #: 322




    Dated this 17th day of June, 2021.

                                         Respectfully submitted,

                                         NICHOLAS MCQUAID
                                         ACTING ASSISTANT ATTORNEY GENERAL
                                         CRIMINAL DIVISION

                                         Attorney for the United States, Acting Under
                                         Authority Conferred by 28 U.S.C. § 515

                                 By:     /s/ Celia R. Choy
                                         Celia R. Choy (Motion for Admission pending)
                                         Trial Attorney
                                         United States Department of Justice
                                         Criminal Division
                                         Public Integrity Section
                                         1331 F Street NW
                                         Washington, DC 20004
                                         Telephone: (202) 875-1557
                                         Email: celia.choy@usdoj.gov




                                            2
